.. . ,..,     ..~.




             TEE          ATTORNEY   GENERAL
                             OF TEXAS


                               September 9, 1948

Eon. Joe. B. Dart                        Opinion No. V-678
County Attorney
Kendall county                           Re: Legality  of loaning
Boerne. Texas                                surplus funds of a
                                             cominon sahool dls-
                                             trtot to an indepen-
                                             dent school~dlatrlct.
Dear Sir:
            We refer to goir          opinion    request   ooncerning
the following   question:
                 “Can a aommon school    dietriot u&e a
        loan.of     its   1947-48 balanoe to an indepen-

        school     distriot.    ’
           Powers of school boards and Offloer0 over
funds belonging to school dlstrlots  and the purposes for
whloh those funds my be ex ended are presorlbed   by Stat-
      37 Tex. JUr p 968; & ve V, city of DallSS, 120
i::: 351, 40 Sd2dj     20.
              It is provided        In Artlois    2827,    Swat        1 and 2,
v. c.    s., that;

               “1.    The State and’aounty avellablei
        fund6 shall be used exoluslvely        for the
        payment of teachers’ and superlntendenta’
        salaries,     fees for taking the scholastic
        oewuo      sad Intereat oa money borrowed oa
        short kne to pay 6slarlw         of teaohers   sad
        superintendents,      whoa these Sal&Pies beoome
        due before the sohool funds for the ow-
        rent year beoone avallablet       provided that
        ao loans for the pur 0110of payment of
        tea&em       shall be pa‘:d .out of fuada other
        than those for the then ourrent gears.
                  “2.    Loos1 sohool fund6 from dkstriot
        taxes,       tuition  fee6 of pupils not entitled
     Bon. Jos.   8. Dart,   page 2   (V-678)


          to free tuition     and other local sour&~
          may be used for the purposes enume’tibted
          for State and county funds and for pm-
          chasing appliances and supplies,        for the
          payment of Insurance preinlums, janitors
          and other employees, for buy&g school
          sites,   buylng,bullding   and repalrlng     and
          renting sohoolhouses,     and for other pur-
          poses neaessary In the conduct of the
          publie sohools to be determlned by the
          board of trustees,     the amount8 and vou-
          chers for county districts      to be approv-
          ed by the county superintendent;        provided,
          that when the State available       school fuud
          in any oitg or district      is euffioient    to
          maintain the schools thereof in any year
          for at least eight months, and leave a
          surplus,   suoh surplus may be expeqed
          for the purposes mentioned herein.
                Under this statute the expenditure of’such
     school funds, whether they be.surplus    funds or other-
     wise, may be made only for the purpose8 therelu entuner-
     ated and for other purposes necessaq     in the conduct of
     the public schools of the dlstrlat.     Attorney Qeneral’s
     Opinion V-534.    Public funds, among which srs inaluded
     school funds, collected   and designated by statute to be
     used’only for particular   public purposes cannot lawfully
     be diverted to the use of another public        pose.  Love
     v. City of Da las, supra; San Benito I.S. rs” . v. Farmerst
     Bank, 78 S.W. t 26) 741; MBdele v. Trustees of Comoe In-
     dependent School, 130 S.w.(2d? 929.
                We find no statutory   authority,   expres~sed or
     Implied, In trustees   of sohool districts,    common or in-
     dependent, to loan the public school funds of their dls-
     trlct to any other school dlstriot,     person, or entity.
     Clearly,  the loan of surplus funds of a common school
     district  to an independent district    would not be using
     such funds for a purpose necessary in the, conduot of the
,-   public schools of the common district.
                               SUMMARY
                A board of trustees of a school dls-
          trict has no authority   to loan Its pub110
          school funds to another sehool dletriat.
        Hon. Jo;.   B. Dart;   page 3     (V-678)



             Article   2827,   Sections    1 and 2,-V.    0. S.   ~-~

                                                    Yours very~truly,




cm:mw
                                                    Chestei; E. Ollison
                                                    Assistant